02/17/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0482


                                 No. DA 21-0482

 JEFFERY ELEC HAMILTON,

            Petitioner and Appellant,

      v.

 STATE OF MONTANA,

            Respondent and Appellee.

                                        ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including March 28, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            February 17 2022